McKinstry, J., dissenting:
I dissent. What is a sufficient specification of the deficiencies in evidence, where a party moves for a new trial on the ground that the verdict or decision is not justified by evidence, must depend on the circumstance of each case. Where any evidence is introduced, the moving party should specify which of the facts on which the ultimate conclusion of the Court is based are unsustained by evidence? and perhaps should point out the particulars wherein the evidence fails to sustain the facts specified. But where, as in the present case, there is no evidence to sustain any of the findings of fact, it is enough to say that the decision is not justified by evidence.
The substitution of the word “judgment” for “decision,” in the notice of intention to move for a new trial, or of “decree” for “decision” in the bill of exceptions, should not deprive the moving party of the benefit of his motion? this because it was not necessary (no evidence having been given) to specify which of the findings were unsustained by" evidence.
Mr. Justice Crockett did not express an opinion.